In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-20-00028-CV

IN RE SKIPPER JOEL BERTRAND, M.D.,       §    Original Proceeding
CHARLES YIENG-CHU SU, M.D., AND
BEACON EMERGENCY SERVICES TEAM,          §    On Appeal from the 48th District Court
P.A.
                                         §    of Tarrant County (048-300202-18)

                                         §    April 16, 2020

                                              Opinion by Justice Wallach

                                  JUDGMENT

      This court has considered the petition for writ of mandamus filed by relators

Skipper Joel Bertrand, M.D., Charles Yieng-Chu Su, M.D., and Beacon Emergency

Services Team, P.A., the response filed by real parties in interest Lori Rawson and

Michael Rawson, the relators’ reply, all supplemental and letter briefs, and the

mandamus record. Accordingly, we conditionally grant Skipper Joel Bertrand, M.D.,

Charles Yieng-Chu Su, M.D., and Beacon Emergency Services Team, P.A.’s petition

for writ of mandamus and direct the trial court to vacate its order denying their
motion for leave to designate responsible third parties. The writ will issue only if the

trial court fails to do so.

       It is further ordered that real parties in interest Lori Rawson and Michael

Rawson shall jointly and severally pay all of the costs of this proceeding, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach